DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 11-13, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fily (US 2014/0114262), in view of Tidwell (US 10,159,823).
Regarding claim 1, Fily teaches a gel application system comprising: a volume of gel (¶ [11]); a membrane (¶ [25]) forming a container (12) encompassing at least a portion of the volume of the gel; and an applicator (18) located on an end of the container (Fig 5c and ¶ [28]; therefore at end of the container), wherein the applicator is physically separated from the gel (via 20) when the ultrasound gel is entirely stored in the container (¶ [26]), wherein the applicator comprises a channel (23) through which the ultrasound gel flows in a direction from inside of the container to the applicator (¶ [28]).  
Fily further teaches in claim 2 wherein the membrane comprises a film that encompasses an entirety of the volume of the gel (¶ [25]); in claim 3 wherein the film is made from a pliable material that allows the gel to be depressed when force is applied onto the membrane (¶ [25, 28]); in claim 5 wherein the membrane comprises a barrier (31 & 32) surrounding a perimeter of the volume of the gel (¶ [25]); in claim 7 wherein the barrier has an annular shape (as shown in Fig 5 the container which is made of the membrane is substantially cylindrical shaped); and in claim 24 wherein the applicator is physically separated from the gel via a seal (20); and the seal is between the applicator and the gel when the gel is entirely stored in the container (¶[26]). 
Fily teaches substantially all features of the claimed invention except for the gel is ultrasound gel configured to allow transmission of ultrasound energy waves to pass therethrough (claim 1).  Fily is silent as to the type of gel placed in the container. 
Attention is directed to Tidwell that teaches an ultrasound gel (Col 3, Ln 42) placed in container.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ultrasound gel configured to allow transmission of ultrasound energy waves to pass therethrough, in view of Tidwell's teaching. Ultrasound gels are commonly used to conduct ultrasounds.  Therefore it is common to find ultrasound gels placed in containers and dispensed onto a surface. 
Regarding claim 11, Fily teaches a method of making a gel application system comprising: providing a volume of gel (¶ [11]); encompassing at least a portion of the volume of the gel in a membrane (¶ [25]) that forms a container (12); and providing an applicator (18) located on an end of the container (Fig 5c and ¶ [28]; therefore at end of the container), wherein the applicator is physically separated from the gel (via 20) when the gel is entirely stored in the container (¶ [26]), wherein the applicator comprises a channel (23) through which the gel flows in a direction from inside of the container to the applicator (¶ [28]).  
Fily further teaches in claim 12 wherein the membrane comprises a film that encompasses an entirety of the volume of the gel (¶ [25]); in claim 13 wherein the film is made from a pliable material that allows the gel to be depressed when force is applied onto the membrane (¶ [25, 28]); and in claim 15 wherein the membrane comprises a barrier (31 & 32) surrounding a perimeter of the volume of the gel (¶ [25]).
Fily teaches substantially all features of the claimed invention except for the gel is ultrasound gel configured to allow transmission of ultrasound energy waves to pass therethrough (claim 11).  Fily is silent as to the type of gel placed in the container. 
Attention is directed to Tidwell that teaches an ultrasound gel (Col 3, Ln 42) placed in container.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ultrasound gel configured to allow transmission of ultrasound energy waves to pass therethrough, in view of Tidwell's teaching. Ultrasound gels are commonly used to conduct ultrasounds.  Therefore it is common to find ultrasound gels placed in containers and dispensed onto a surface. 
Claim 8 is are rejected under 35 U.S.C. 103 as being unpatentable over the modified device of Fily, as applied in claim 5.
Regarding claim 8, the modified device of Fily is silent wherein the barrier is made from a rigid material.  Instead, Fily does not specify type of material. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use a rigid material for the barrier.   Applicant has not disclosed that whether any of the above choices achieves any unexpected results.  Therefore, it would have been prima facie obvious to further modify Fily to arrive at the claimed invention as specified in claim because such a modification would have been a mere design consideration. (See MPEP 2144.04 (I)).  
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tidwell, in view of Slokovic et al (US 2012/0217177), hereinafter Slokovic.
 	Regarding claims 22-23, Tidwell is silent regarding wherein the applicator comprises a plurality of bristles, and wherein the plurality of bristles are arranged in a circular arrangement.
	Attention is directed to Slokovic that teaches in claim 22 wherein the applicator comprises a plurality of bristles (Fig 4E); and in claim 23 wherein the plurality of bristles are arranged in a circular arrangement (Fig 4H).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an applicator of bristles arranged in a circular arrangement, in view of Slokovic's teaching.  Bristled applicators and bristles arranged in a circular manner are often used as applicators.

Response to Arguments
Applicant's arguments filed on June 30, 2022 have been fully considered but they are not persuasive.  Applicant asserts that Tidwell does not teach the amended limitations as recited in the amended claims.  See remarks section.  Nevertheless, applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection as discussed supra.

Allowable Subject Matter
Claims 4, 6, 9-10, 14, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754